DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. Pub. No.: US 2018/0140005 A1) in view of James (KR 20140072221).
Regarding claim 1, Lin discloses a vape car ridge assembly comprising: a
cartridge body (15) with an inner passage (151); a connector coupled to an
end of the cartridge body for connecting to a power source (2); an atomizer (15) within an inner volume of an atomizer shell (13), the atomizer shell comprising a vapor tube (12) wherein the atomizer shell is coupled to the connector within the inner passage of the cartridge body; and a cartridge seal (16) coupled to the vapor tube (151) of the atomizer shell within the inner passage of the cartridge body to form a fluid reservoir (113) on one side of the cartridge seal and a mouthpiece (11) on the opposite side of the cartridge seal. However, Lin fails to explicitly disclose the mouthpiece as integrally formed with cartridge body to form a monolithic structure.  James discloses the mouthpiece as integrally formed with cartridge body to form a monolithic structure (see translation: page 2, second paragraph (Technical-Field). It would have been obvious to one having ordinary skill in the art to have a mouthpiece as integrally formed with cartridge body to form a monolithic structure such as disclosed in James in order to improve aerosol delivery in Lin’s device. 
Regarding claim 2, Lin and James disclose the fluid reservoir ((3) is bound by the cartridge seal (16) on one end, the connector on the other e d, the atomizer shell with vapor tube in an interior and the cartridge body (12) on an exterior.
Regarding claim 3, Lin and James disclose the cartridge seal (16) comprises a protrusion with a central passage (151) extending through th cartridge seal and the protrusion (extended end).
Regarding claim 4, Lin and James disclose a protrusion f the cartridge seal (16) is coupled to the vapor tube (12).
Regarding claim 5, Lin and James disclose the protrusion is press fit over the vapor tube to couple the protrusion to the vapor tube (12).
Regarding claim 6, Lin and James disclose at least on 0-ring coupled between the cartridge seal (12) and an inner wall of cartridge body within the inner passage.
Regarding claim 7, Lin and James disclose the cartridge seal further comprises a channel formed around a perimeter of the cartridge seal, wherein the at least one 0-ring is coupled within the channel of the cartridge seal (1).
Regarding claim 14, Lin and James disclose the connector comprises a contact pin and contact pin seal (16) coupled through a central aperture of the connector.
Regarding claim 15, Lin and James disclose the connector is press fit into the inner passage (151) of the cartridge body.
Regarding claim 16, Lin and James disclose a bottom collar coupled round the cartridge body (15) and the connector operating to cover a earn formed between the connector and the cartridge body.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin
et al. Pub. No.: US 2018/0140005 A 1) in view of James (KR 20140072221) as applied to claims 1-7 and further in view Peleg et al. (Pub. No.: US 2014/0202474 A1).
Lin and James disclose the aforementioned limitations, but fail to disclose the atomizer comprises a wick and a coil embedded within the wick. Peleg discloses the atomizer comprises a wick (402) and coil (404) embedded within the wick
(see fig. 4). It would have been obvious to one ha ing ordinary skill in the art to the
wick and the coil such as disclosed in Biel for improving the aerosol delivery in Lin's
device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin
et al. Pub. No.: US 2018/0140005 A 1)) in view of James (KR 20140072221) as applied to claims 1-8 and further in view Peleg et al. (Pub. No.: US 2014/0202474 A1) and Murison et al. (Pub. No.: US 2017/0064997 A1). 
Lin, James, and Peleg disclose the aforementioned limitations, but fail to disclose a cotton/cellulose wrapped around the atomizer or means for fluid control. Murison discloses a cotton/cellulose (see paragraph 0644) wrapped around the atomizer or means for fluid control. It would have been obvious to one having ordinary skill in art to use cotton/cellulose wrapped around the atomizer or means for fluid control in James’ device.
                                               Response to Argument
Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP [Arial font/0x27] 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                       Conclusion
Claims10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	               09/25/2022